Citation Nr: 1753545	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  12-17 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 10 percent disabling prior to March 22, 2010, and in excess of 30 percent therefrom, except for periods of temporary total disability ratings due to hospitalization, for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating by reason of individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, District of Columbia.  Jurisdiction of the case was subsequently transferred to the Regional Office (RO) in Huntington, West Virginia.

As a preliminary matter, the Board notes the extensive procedural history in this case.  A May 2012 rating decision by the RO continued the assigned 10 percent rating prior to March 22, 2010, and granted an increased 30 disability rating therefrom.  As this is not the maximum disability rating possible, the appeal remains in appellate status and is properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, the Board notes the Veteran has received multiple periods of temporary total disability ratings, i.e., from April 25, 2012 to July 31, 2012, from December 4, 2012 to February 28, 2013, and from October 6, 2014 to November 30, 2014.  As such, consideration in this case is given to whether an increased rating for the remaining periods on appeal is warranted.

In October 2016, the Veteran appeared with his representative for a central office hearing before the undersigned.  A transcript of that proceeding has been associated with the record.  At that time, the Veteran, through his representative, indicated he is unemployable due to his PTSD.  As such, the Board finds that the issue of entitlement to a TDIU is reasonably raised by the record as part and parcel of the underlying increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entirety of the appeal (excluding the periods of temporary total ratings indicated above), the Veteran's psychiatric disability manifested by symptoms such as depression, anxiety, sleep disturbance related to nightmares, irritability, and difficulty in establishing and maintaining effective relationships, resulting in occupational and social impairment with reduced reliability and productivity, based on symptoms akin to the level of severity being shown. 

2.  The Veteran is not precluded from securing or following a substantially gainful occupation due to his service-connected disability.


CONCLUSIONS OF LAW

1.  Prior to March 22, 2010, the criteria for an initial disability rating of 50 percent, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  As of March 22, 2010, the criteria for an increased rating of 50 percent, but no higher (exclusive of temporary total hospitalization ratings), for the Veteran's service-connected PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for a TDIU rating have not been met.  38 U.S.C. § 1155, 5107 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by letters dated in September 2004, July 2010, and March 2012.  See 38 U.S.C. § 5103 (2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The duty to assist the Veteran has also been satisfied in this case.  Neither the Veteran nor his representative has identified any other deficiency in VA's notice or assistance duties.  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  

Increased Rating

	Legal Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the factual circumstances) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

As indicated, the Veteran's PTSD is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 prior to March 22, 2010, and 30 percent disabling therefrom, except during periods of temporary total disability ratings due to hospitalization.  Under the General Rating Formula for Mental Disorders, to include PTSD, a 10 percent rating is warranted where a mental disability results in:

[o]ccupational and social impairment with mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted where a mental disability results in:

[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where a mental disability results in:

productivity due to symptoms such as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where a mental disability results in:

[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where a mental disability results in:  

[t]otal occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

The symptoms listed in the rating formula are examples, not an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that "any suggestion that the Board was required . . . to find the presence of all, most, or even some of the enumerated symptoms is unsupported by a reading of the plain language of the regulation").  However, "a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  "The regulation's plain language highlights its symptom-driven nature" and "symptomatology should be . . . the primary focus when deciding entitlement to a given disability rating."  Id. at 116-17.  As such, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment to the extent specified in the rating criteria; rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a).  

In evaluating psychiatric disorders, VA also considers a veteran's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score, although not dispositive, may thus demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).


	Factual Background

As mentioned, prior to March 22, 2010, the Veteran's PTSD is evaluated as 10 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran contends entitlement to an initial rating in excess of 10 percent prior to March 22, 2010, and in excess of 30 percent therefrom.

There is a large amount of evidence in this case, consisting of both lay and medical evidence.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

The relevant evidence of record consists of the Veteran's VA and private treatment records, including VA and private psychological examinations, and lay statements/testimony by the Veteran and other sources.  

VA medical treatment records dated between December 1999 and October 2016 collectively reflect the Veteran experienced psychiatric symptoms such as sleep disturbance, avoidance and/or isolation, intrusive thoughts regarding military trauma, suspiciousness, irritability, anxiety, depressed and/or erratic mood, mildly impaired memory (forgetfulness), and diminished interest.  Notably, treatment records reflect GAF scores consistently ranging between 50 and 60.  The medication list reflects the Veteran was prescribed numerous medications to help alleviate his psychiatric symptoms.  Treatment records further reflect that the Veteran participated in personal and group therapy sessions.  Treatment records also reflect a longstanding history of substance abuse, i.e., cocaine dependence.  The Veteran has actively attempted to maintain sobriety, i.e., in-patient treatment; however, he has consistently relapsed.

Report of the November 2004 PTSD examination reflects, in pertinent part, the Veteran's statement regarding recurrent nightmares related to military trauma.  The examiner noted the Veteran presents with moderate severity of psychiatric symptoms such as anxiety and depression.  The Veteran's affect was noted as constricted.  The Veteran's concentration was noted as mildly impaired.  The Veteran denied any suicidal ideations.

Report of an August 2009 mental health assessment reflects, in pertinent part, the Veteran's statements regarding symptoms such as depression and/or erratic mood, sleep disturbance due to nightmares, decreased appetite and energy levels, avoidance, and hyper-startle triggered by loud noises and/or smells.  The examiner noted the Veteran had intermittent thoughts of suicide but none currently.  Nevertheless, the examiner indicated the Veteran's suicide risk level was not significant.  The Veteran's GAF score was noted as 35.

Report of the March 2010 VA PTSD examination reflects, in pertinent part, the Veteran's statements regarding symptoms of intrusive thoughts related to military trauma, social avoidance/isolation, depressed mood, irritability, difficulty concentrating.  The examiner noted the Veteran has a history of self-medicating, i.e., Cocaine use.  The examiner noted, however, that in the absence of such substance abuse, the Veteran's psychiatric symptoms would remain manifesting as mild to moderate in severity.  The examiner noted the Veteran's cognitive functions were mildly impaired in the area of concentration.  The Veteran's GAF score was noted as 62.  

Report of the April 2016 VA PTSD examination reflects, in pertinent part, the Veteran endorsed symptoms of depressed mood, anxiety, suspiciousness, and chronic sleep disturbance related to nightmares.  The examiner noted additional symptoms of avoidance, persistent anger/guilt, irritability, and difficulty concentrating.  The examiner noted the since the Veteran's last examination, he has had three residential treatment stays for mental health treatment.  The examiner opined that the Veteran's level of impairment is best characterized as "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal)."  Report of the November 2016 VA PTSD examination reflects similar findings.  

As mentioned, the Veteran testified at a hearing in October 2016.  At that time, the Veteran reported, in pertinent part, difficulty in establishing and maintaining relationships.  In particular, the Veteran indicated he has a difficult time "get[ting] along with people" and "relating" to them due to his psychiatric symptoms.  Consequently, he just tries to "avoid them."  The Veteran indicated that he has consistently experienced difficulty with anger management, feelings of worthlessness, depression, anxiety, occasional panic attacks, sleep disturbance due to nightmares, hyper-vigilance and/or suspiciousness, difficulty concentrating, impaired memory, and sporadic suicidal ideations.  He indicated that through his residential treatment, he learned how to better handle these types of thoughts.  The Veteran also indicated that his PTSD symptoms have worsened since he retired.  

      Analysis

Based on a review of the evidence, the Board finds that an increased rating of 50 percent, but no higher, for the Veteran's PTSD is warranted for the entire period on appeal (excluding the periods of temporary total hospitalization ratings indicated above) because the records persuasively reflect that his mental disability more nearly approximates a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect, disturbances of motivation and mood, nightmares, irritability, and difficulty in establishing and maintaining effective relationships.  See Mauerhan, 16 Vet. App. at 442.  

In making this finding, the Board finds particularly persuasive the records of the Veteran's ongoing VA psychiatric treatment, which reflect that the Veteran experienced symptoms of sleep disturbance, avoidance and/or isolation, intrusive thoughts regarding military trauma, suspiciousness, irritability, anxiety, depressed and/or erratic mood, mildly impaired memory (forgetfulness), and diminished interest.  The record further reflects that despite being compliant with treatment recommendations, the Veteran has persistently remained symptomatic.  The Board also finds the October 2016 hearing testimony to be particularly persuasive.  In particular, the Veteran indicated he has a difficult time "get[ting] along with people" and "relating" to them due to his psychiatric symptoms.  Consequently, he just tries to "avoid them."  

For the foregoing reasons, the Board finds that a 50 percent disability rating for PTSD for the entire period on appeal is warranted.

The Board acknowledges that the Veteran has sporadically reported suicidal ideation (a symptom contemplated by a 70 percent disability rating).  However, aside from these sporadic notations, he has consistently denied suicidal ideation, intent, or plan.  The facts of this case appear to be distinguishable from Bankhead v. Shulkin, 29 Vet. App. 10 (2017) in which the United States Court of Appeals for Veterans Claims (Court) held that the presence of suicidal ideation alone may cause occupational and social impairment with deficiencies in most areas (a 70 percent disability rating under 38 C.F.R. § 4.130).  Under the unique facts of Bankhead, the claimant was noted to have had recurrent suicidal thoughts and behaviors of varying severity, frequency, and duration throughout the relevant appeal period.  Bankhead, 29 Vet. App. at 19-23. 

This case is distinguishable from Bankhead because, in this case, the sporadic instances of suicidal ideation (passive or otherwise) throughout the appeal period mostly correspond to periods for which the Veteran has been granted a temporary total rating or are attributed to external factors such as financial stress.  VA treatment records, otherwise, overwhelmingly reflect that the Veteran has denied suicidal ideations.  Moreover, treatment records reflect that the Veteran identifies his family as a strong deterrent for suicide.  Of equal import, VA physicians have consistently assessed the Veteran's suicide risk level as low and/or not significant.  Based on the facts of this case, the sporadic instances of reported suicidal ideation do not more nearly approximate occupational and social impairment with deficiencies in most areas, but rather reflect a lesser degree of impairment that is contemplated by the 50 percent rating assigned herein.

There is also no evidence that the Veteran experiences obsessional rituals that interfere with routine activities, illogical or obscure speech, near-continuous panic or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, and an inability to establish and maintain effective relationships, symptoms also associated with a 70 percent rating.  

Recognition is paid to the fact that the presence of these symptoms is not outcome determinative.  However, the Veteran also failed to show other such symptoms of similar severity, frequency, and duration.  While the evidence does suggests that the Veteran has arguably severe social impairment, he has not shown symptomatology of deficiencies in most areas, particularly, work, judgment, thinking or mood such that his symptoms equate to the severity, frequency and duration of near continuous panic or depression, impaired impulse control, obsessional rituals or spatial disorientation.  Therefore, the evidence of record simply does not support symptoms of such frequency, severity or duration to warrant a 70 percent or 100 percent disability rating for PTSD at any point during the relevant appeal periods.  38 C.F.R. 4.130, Diagnostic Code 9411.

The Board also notes that the GAF scores of record primarily ranged from 50 to 60.  Although not dispositive of the evaluation issue, considered in light of the actual symptoms of the Veteran's disability, the GAF scores support a finding that the Veteran's PTSD is moderately disabling.  This finding is also consistent with a 50 percent disability rating.  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for increased rating in excess of 50 percent at any point during the appeal period (excluding the periods of temporary total hospitalization ratings indicated above).  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a rating higher than 50 percent, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, an increased disability evaluation in excess of 50 percent disabling is denied.

Total disability rating by reason of individual unemployability (TDIU). 

	Legal Principles

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  Id. 

Alternatively, if a veteran is found to be unemployable because of service-connected disabilities, but does not meet the percentage standards set forth in §4.16(a), the rating authority should refer the matter to the director of the Compensation Services for extraschedular TDIU consideration.  38 C.F.R. § 4.16(b).

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The veteran is not required to show 100 percent unemployability; rather, the question is whether he or she is unable to pursue a substantially gainful occupation.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Further, the question is not whether the Veteran can find employment, but "whether the veteran is capable of performing the physical and mental acts required by employment."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (emphasis in original).

	Factual Background

As a preliminary matter, the Board notes that the facts set forth above are incorporated by reference herein.

The Veteran has been granted service connection for PTSD (rated as 50 percent from September 13, 2004 to April 24, 2012, from August 1, 2012 to December 3, 2012, from March 1, 2013 to October 5, 2014; and from December 1, 2014).  The Veteran is not service connected for any other disability.  Disabilities are combined using the Combined Ratings Table found at 38 C.F.R. § 4.25.  Using this table, the Veteran's combined rating for service-connected disabilities is 50 percent, except for periods of temporary 100 percent ratings.  

Military personnel records (MPRs) reflect the Veteran's military occupational specialty (MOS) was cook and x-ray technician.  

VA treatment records reflect, in pertinent part, that the Veteran's civilian occupation consisted of being a Metropolitan Transit Authority (MTA) bus driver for 29 years, from which he currently receives a pension.  Treatment records dated in February 2011 further reflect the Veteran's statements that "when it was revealed he was taking med[ication] for PTSD, he was not allowed to drive anymore, so he decided to retire."  

A Social Security Administration (SSA) disability decision dated in July 2003 reflects, in pertinent part, a finding that the Veteran has been disabled since September 8, 1999, and has not engaged in any substantially gainful occupation since that time.  In making this finding, the following conditions were considered: ulnar nerve palsy in the right hand and elbow, arthritis in the left hand, hypertension, and renal insufficiency.  The decision noted the Veteran's past employment history as an MTA bus driver.  It further noted a medical assessment dated in March 2002, which reflected the Veteran's impairments rendered him unable to perform basic physical work activities.  For instance, the examiner noted the Veteran's impairments require him to spend significant periods of time lying down (at least 1-2 hours in an 8 hour day).  Moreover, the Veteran's impairments significantly limit his capacity to use his hands for grasping and/or manipulating objects.  

At his October 2016 hearing, the Veteran testified, in pertinent part, that he has a high school education.  He reported that he last worked in or around 2004.  He further testified that the underlying reason for his retirement was his PTSD symptoms.  The Veteran also indicated that he requested Social Security Disability benefits due to his PTSD.  

Report of the April 2016 VA PTSD examination reflects, in pertinent part, that the Veteran retired in 2000 after nearly 30 years driving a bus for MTA.

	Analysis

As a preliminary matter, the Board finds that the Veteran does not meet the minimal schedular criteria for TDIU at any point during the pendency of this appeal.  As mentioned, the Veteran's combined rating for service-connected disabilities (except for periods of temporary total 100 percent ratings) is 50 percent.  Thus, the Veteran has not met the schedular requirements for assignment of a TDIU under 38 C.F.R. § 4.16(a) at any time during the applicable appeal periods.  However, a total rating on an extraschedular basis, may nonetheless be granted in exceptional cases (and pursuant to specifically prescribed procedures) when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Thus, consideration of whether the Veteran is, in fact, unemployable due exclusively to his service-connected PTSD, is still necessary in this case.

After a thorough review of the record, the Board finds that referral for extraschedular consideration for any period on appeal is not warranted.  In making this finding, the Board has considered the Veteran's service-connected disability, employment history, educational attainment, and all other factors having a bearing on this issue.  In particular, the medical evidence of record does not reflect that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  Rather, the record reflects that the Veteran is precluded from engaging in substantially gainful occupation due to multiple disabilities for which the Veteran is not service connected.  There is no evidence that the Veteran's service-connected PTSD is of such severity to render the Veteran incapable of performing the physical and mental acts required by employment.  In fact, records reflect that the Veteran is capable of driving an automobile, managing his finances, and conducting activities of daily living.  As such, the Board finds that referral for extraschedular consideration is not warranted.

Additionally, although the Veteran has indicated that his service-connected PTSD renders him unemployable, the Board notes that the schedular criteria, by their very nature, contemplate the average impairment in earning capacity resulting from such disability.  See 38 C.F.R. § 4.1.  

The Board has also considered the various lay statements of record, including the Veteran's lay statements about unemployability.  The Veteran is clearly competent to report his own employment history.  Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In this case, the Board finds that the Veteran's lay statements regarding the circumstances under which his employment ended are internally inconsistent and not supported by the other evidence of record.  In particular, the Veteran indicated that "when it was revealed he was taking med[ication] for PTSD, he was not allowed to drive anymore, so he decided to retire."  However, the records dated in December 1999 indicate that the Veteran was in contact with his employee assistance program (EAP) counselor due to his addiction.  Moreover, the medical records do not reflect that the Veteran was prescribed medication for any psychiatric symptoms at that time.  

The Veteran further indicated that he sought disability benefits, at least in part, due to his PTSD symptoms.  However, the records reflect that the Veteran retired in 2000 at which time he filed for disability benefits.  The SSA records reflect the Veteran was precluded from gainful occupation (for SSA purposes) due to the following conditions: ulnar nerve palsy in the right hand and elbow, arthritis in the left hand, hypertension, and renal insufficiency.  There was no discussion regarding any psychiatric disability.  The internal inconsistencies of the Veteran's claim undermine his credibility as an accurate historian. 

Accordingly, the Veteran's overall disability rating does not meet the criteria for a schedular assignment of a TDIU, and the weight of the evidence does not indicate that the Veteran is rendered unable to obtain and maintain substantially gainful employment due to the effects of his service-connected disability alone, so as to require referral to the Director of Compensation Service for extraschedular consideration.  Thus, as a preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is inapplicable, and his claim of entitlement to a TDIU must be denied.  See 38 U.S.C. § 5107(b) (2014); 38 C.F.R. § 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial increased 50 percent rating, but no higher, for PTSD for the entire period prior on appeal (excluding the periods of temporary total hospitalization ratings) is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a TDIU is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


